Citation Nr: 1315271	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  05-38 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for frostbite of the hands and feet.

2.  Entitlement to service connection for left-frontal sinusitis.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected glaucoma of the left eye and/or due to an undiagnosed illness.

4.  Entitlement to service connection for right-eye glaucoma, to include as secondary to glaucoma of the left eye.  

5.  Entitlement to an initial disability rating in excess of 10 percent for glaucoma of the left eye.  

6.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus and plantar fasciitis.

7.  Entitlement to an initial disability rating in excess of 20 percent for Raynaud's syndrome.

8.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

9.  Entitlement to an initial compensable disability rating for tinea pedis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 and from May 1986 to October 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005, January 2007, September 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file continues at the Nashville, Tennessee RO.  

The April 2005 rating decision awarded service connection for left-eye glaucoma and assigned an initial 10 percent rating, effective November 1, 2004.  The Veteran appealed his initial rating.  

The January 2007, September 2008, and September 2009 rating decisions denied service connection for the remaining disabilities on appeal.  

The RO characterized the Veteran's claim of entitlement to service connection for headaches as a new and material claim.  Service connection for headaches was denied in a September 2008 rating decision.  Additional, pertinent evidence was submitted within the year following the September 2008 rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b), see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).  Thus, the issue of entitlement to service connection for headaches is considered an original claim, and not a claim to reopen.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of the hearing is associated with the claims file. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issues of entitlement to service connection for frostbite residuals, right-eye glaucoma, left-frontal sinusitis, and headaches, as well as the increased rating claim for left-eye glaucoma, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In November 2008, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeals of entitlement to increased ratings for his service-connected bilateral foot disability (pes planus with plantar fasciitis), Raynaud's syndrome, lumbar strain, and tinea pedis was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for bilateral foot disability, pes planus with plantar fasciitis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for Raynaud's syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for lumbar strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for tinea pedis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

In addition to the claims listed on the title page above, the Veteran had perfected appeals with respect to his increased rating claims for his bilateral foot disability (pes planus with plantar fasciitis), Raynaud's syndrome, lumbar strain, and tinea pedis.  The most recent Supplemental Statement of the Case was issued in June 2008.  In a November 2008 statement, the Veteran indicated that he wished to withdraw all issues under appeal, except frostbite and glaucoma.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012). 

As noted above, in November 2008, the Veteran submitted correspondence to VA indicating his wish to withdraw his claims of entitlement to increased ratings for his bilateral foot disability (plantar fasciitis and pes planus), Raynaud's syndrome, lumbar strain, and tinea pedis.  As such, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal as to entitlement to a rating in excess of 30 percent for bilateral foot disability, pes planus with plantar fasciitis, is dismissed.

The appeal as to entitlement to a rating in excess of 20 percent for Raynaud's syndrome is dismissed.

The appeal as to entitlement to a rating in excess of 10 percent for lumbar strain is dismissed.

The appeal as to entitlement to a compensable rating for tinea pedis is dismissed.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for frostbite of the hands and feet, right eye glaucoma, left-frontal sinusitis, and headaches, as well as entitlement to an increased rating for his service-connected left eye glaucoma.  

Service Connection Claims

The Veteran contends that he has frostbite of the hands and feet, right-eye glaucoma, left-frontal sinusitis, and headaches due to his military service.  In addition, he contends that his headaches are secondary to his service-connected left-eye glaucoma and/or due to an undiagnosed illness and his right-eye glaucoma is also secondary to his left eye glaucoma.  

Frostbite of the Hands and Feet

With respect to the Veteran's frostbite, he submitted a January 2011 VA treatment record noting his reports of frostbite in service.  The treating professional indicated that the long, thick and dystrophic toe nails and scaling of erythema of the feet "can be residuals of [a] frost bite injury."  A review of the service treatment records shows his in-service complaints for cold-related injuries.  

In January 2008, the Veteran was provided a VA cold injuries examination.  At that time, the examiner diagnosed Raynaud's phenomenon in the bilateral digits of the upper and lower extremities due to exposure to cold.  The RO had denied the Veteran's frostbite claim because there was no evidence that a medical professional found symptoms related to frostbite.  

The Veteran maintains that he was exposed to extreme cold weather while serving in Alaska and contends that he was frostbitten in his hands and feet.  Of note, the Veteran is already in receipt of service connection for Raynaud's syndrome and tinea pedis, both of which include similar symptoms as frostbite and they have been attributed to his cold exposure.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  Nevertheless, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has any current frostbite residuals of the upper and lower extremities, other than his symptoms associated with service-connected Raynaud's syndrome and tinea pedis, attributable to his cold exposure during service.  

Left-frontal Sinusitis

The Veteran essentially contends that he has chronic, left-frontal sinusitis related to his military service.  He recalled that the claimed condition onset during service and has continued since.  He advised that although there are not many treatment records showing complaints of his sinusitis, he has self-treated it throughout the years.  

A review of the Veteran's service treatment records showed one treatment for left-frontal sinusitis in July 1981.  There were no residuals or chronic sinus disability noted as service separation.  The Veteran has not been afforded a VA examination related to his sinus complaints.  

The Board notes that VA's duty to assist includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, the evidence of record reflects in-service treatment for left-frontal sinusitis, the Veteran's competent reports of sinus problems and self-treatment since service.  He has not, however, been afforded a VA examination in conjunction with this claim.  The Board finds that the minimal threshold under McLendon has been met, and the Veteran's claim should be remanded for a VA examination to determine the nature and etiology of his claimed sinus disability.

Headaches

The Veteran contends that he experiences headaches that are either secondary to his service-connected left eye glaucoma or are due to an undiagnosed illness.  To support his claim, the Veteran has submitted online articles indicating that glaucoma could cause chronic headaches.  

While there was no chronic headache disability shown at service discharge, the Veteran's service treatment records showed some complaints of headaches-including a possibility of migraine-like headaches.  The neurological portion of his 2005 VA examination was within normal limits and he did not report any headaches.  Post-service VA treatment records, however, reflected subjective complaints of headaches.

During his hearing, the Veteran testified that he was treated somewhere between 15 and 20 times in service for his headaches.  He stated that in service his headaches were more like stress or tension headaches, but in more recent years as his left eye disability has worsened, so have his headaches.  

The Veteran has not been provided a VA examination regarding his claim for service connection for headaches on a secondary basis or due to undiagnosed illness.  His DD Form 214 reflects service in Southwest Asia in 1991.  

Given the evidence of record, and the Veteran's current complaints of headaches, the Board finds that the Veteran should be afforded a VA examination to determine whether he currently experiences headaches directly related to his military service, secondary to a service-connected disability, or due to an undiagnosed illness from service during the Persian Gulf War.  

Right Eye Glaucoma

The Veteran contends that he has right-eye glaucoma either directly related to service or secondary to his service-connected left-eye glaucoma.  The Veteran contends that he had some right eye complaints during service and because his left eye was worse, they only focused on his left eye disability.  He indicated that he had some elevated pressures in his right eye during service, and the treating personnel just kept watching it.  He further testified that his right eye problems worsened after discharge from the military.  He believes these in-service right eye problems were a precursor to his current right eye disability.  In the alternative, he contends his right eye disability is secondary to his service-connected left eye glaucoma.  

The Veteran is currently diagnosed as having open angle glaucoma in his right eye.  The evidence of record does not, however, include a VA examination with respect to the Veteran's right eye complaints.  Given the current right eye diagnosis and the request for entitlement to service connection on a secondary basis, the Board finds that this issue should also be remanded to determine whether the Veteran's current right eye disability is etiologically related to his military service or caused or worsened by a service-connected disability.  

Increased Rating for Left Eye Glaucoma

The Veteran contends that his left-eye glaucoma warrants a rating in excess of 10 percent.  During his August 2011 hearing, the Veteran essentially contended that the severity of his left eye disability has worsened since his last VA examination.  

By way of background, service connection for left eye glaucoma and early cataracts was originally awarded in an April 2005 rating decision.  He was assigned a 10 percent rating, effective November 1, 2004.  He appealed the initial rating assigned.  

The Veteran's most recent left eye VA examination occurred in May 2008.  Since that time, he has undergone a phacoemulsification of cataract with left lens implant (November 2008).  He continues to undergo VA treatment for his left eye disability, and maintains that he should be awarded a 30 percent rating.  

In light of the remoteness of the previous VA examination for the disability on appeal, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, the claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Murfreesboro, Tennessee; however, the claims file only contains VA treatment records dated up to May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should ensure that the Veteran has been provided with all the requisite notice regarding VA's duty to assist, including notice related to his increased rating claims, service connection claims, secondary service connection claims, and service connection claim due to undiagnosed illnesses.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, the RO or the AMC should obtain any outstanding records pertinent to the Veteran's claimed disorders and service-connected left eye glaucoma from the Murfreesboro VAMC for the period from May 2011 to the present.

3.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left-eye glaucoma.  The claims folder, and any pertinent evidence in Virtual VA, must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating disabilities of the eye-including submission of a Goldman chart.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO or the AMC should schedule the Veteran for a VA examination by an examiner with the appropriate expertise (preferably a physician) to provide an opinion as to the nature and etiology of his claimed frostbite residuals.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion as to whether the Veteran has any current residuals of cold injuries to the upper and lower extremities that were causally or etiologically related to his period of active service.  The examiner is specifically requested to comment on any residuals that are not included in his Raynaud's syndrome and tinea pedis diagnoses inasmuch as he is already in receipt of service connection for those disabilities.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The RO or the AMC should schedule the Veteran for a VA examination by an examiner with the appropriate expertise (preferably a physician) to provide an opinion as to the nature and etiology of his claimed left-frontal sinusitis.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion as to whether the Veteran has any current, chronic sinus disability that was causally or etiologically related to his period of active service.  The examiner should specifically address the in-service treatment for sinusitis as well as the Veteran's contentions that he self-treated his sinus problems during and since service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The RO or the AMC should schedule the Veteran for a VA examination an examiner with the appropriate expertise (preferably a physician) to determine whether he has any chronic headache disability related to his military service, secondary to a service-connected disability, or due to an undiagnosed illness from service in the Persian Gulf War.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should determine whether the Veteran's headaches are due to known clinical diagnoses.  If so, the examiner should render an opinion as to whether there is a 50 percent or better probability that such disability is causally or etiologically related to the Veteran's active duty service.  The examiner should comment on the documented in-service complaints of headaches.  

The examiner should also provide an opinion to the following:

a) Is it as likely as not that the Veteran's headaches were caused by his service-connected left-eye glaucoma?

b) Is it as likely as not that the Veteran's headaches were aggravated beyond their normal progression by his service-connected left-eye glaucoma?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If the Veteran's headache symptomatology does not represent a known clinical diagnosis, the examiner should determine whether it is as least as likely as not (50 percent probability or greater) that it represents an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs and symptoms or a disorder that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, OR is otherwise related to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  The AMC should schedule the Veteran for a VA examination by an examiner with the appropriate expertise (preferably a physician) to determine whether the Veteran has any right eye disability related to his military service or secondary to a service-connected disability.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

Upon review of the Veteran's claim folder, and after examination of the Veteran, the examiner should provide opinions with supporting rationale as to the following questions:

a) Is it as likely as not (50 percent or higher degree of probability) that the Veteran's right-eye disability was caused or related to his military service?

b) Is it as likely as not that the Veteran's right-eye disability was caused by his service-connected left-eye glaucoma?

c) Is it as likely as not that the Veteran's right-eye disability was aggravated beyond its normal progression by his service-connected left-eye glaucoma?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

9.  The RO or the AMC should also undertake any other development it determines to be warranted.

10.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


